DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
2.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948).
	Regarding claim 1, McNabb teaches an alarm system comprising: one or more client stations; a controller of a security panel operably coupled to the one or more client stations (see fig. 1-2, ¶ 0017-0018. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building.) ; and a central station operably coupled to the control panel over a network, wherein the central station is configured to initiate a conference between the one or more client stations and the central station (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices.). 
	McNabb discloses an environmental condition monitor which can include smoke, heat, gas, earthquakes, etc.… (see ¶ 0021), which can be used to send alert conditions on the environment. However to provide a more specific alarm feature, Tarr reference is provided.
Tarr teaches  one or more sensors configured to detect an alarm condition (see fig. 1-2, ¶ 0023-0024, 0026, 0036. The alarm system having sensors which detect smoke, heat via the detectors (sensors), etc.. The detectors provides alarm conditions for the system in which the contacts emergency or management services for handling the alarm condition. In a two way communication.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb to incorporate sensors (detectors) that provide alarm conditions of the environment to be reported to management or emergency services. The modification provides for having detects (sensors) for reporting events occurring in a building.


3.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Drako et al. (US 2020/0014964).
Regarding claim 9, McNabb teaches method comprising: executing, at the central station, the link to initiate a conference between the central station and one or more client stations; establishing the conference between the central station and the one or more client stations to validate the alarm event; and dispatching resources to the location based at least in part on the validation of the alarm event (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices. The emergency services can dispatch the proper emergency service to the location to handle the alarm event.). 
	McNabb discloses an environmental condition monitor which can include smoke, heat, gas, earthquakes, etc.… (see ¶ 0021), which can be used to send alert conditions on the environment. However to provide a more specific alarm feature, Tarr reference is provided.
Tarr teaches  detecting, by one or more sensors and client stations at a location, an alarm event; transmitting, from a security alarm controller, a message including the alarm event to a central station (see fig. 1-2, ¶ 0023-0024, 0026, 0036. The alarm system having sensors which detect smoke, heat via the detectors (sensors), etc.. The detectors provides alarm conditions for the system in which the contacts emergency or management services for handling the alarm condition. In a two way communication. A message is transmitted to responders with event information coming from the sensors.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb to incorporate sensors (detectors) that provide alarm conditions of the environment to be reported to management or emergency services. The modification provides for having detects (sensors) for reporting events occurring in a building.
However McNabb and Tarr do not teach transmitting a message including the alarm event and a link to a central station.
Drako teaches transmitting a message including the alarm event and a link to a central station (see ¶ 0071 A message is transmitted with a link to a first responder.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate a message being transmitted includes a link in regards to an event to first responders. The modification provides for the first responders to access certain criteria during an event which has a link to the event criteria contained in a message. 

4.	Claims 2, 3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948).
	Regarding claim 2, McNabb teaches the alarm system of claim 1, wherein the one or more client stations each include a client station speaker, a client station microphone, and a client station controller, wherein the one or more client stations is used to confirm an alarm event (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices.).

	Regarding claim 3, McNabb teaches the alarm system of claim 1, wherein the controller further comprises a display, a station speaker, a microphone, and is configured for communication (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices. The stations (device) have microphones, speakers and displays on the device.).  



Regarding claim 6, McNabb do not teach the alarm system of claim 1, wherein the network is a TCP/IP network.  
	Tarr teaches the alarm system of claim 1, wherein the network is a TCP/IP network (see ¶ 0037. The TCP/IP network is incorporated into an alarm system.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb to incorporate TCP/IP for an alarm system. The modification having a TCP network for alarm system communication. 


5.	Claims 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Nishide (US 2008/0240391).
	Regarding claim 4, McNabb and Tarr do not teach the alarm system of claim 1, further comprising a conference coordinator configured to generate the conference link and provide a conferencing service. 
	Nishide teaches a conference coordinator configured to generate the conference link and provide a conferencing service (see ¶ 0084. The conferencing system would generate the link which is automatically don by the server (conferencing server).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate generating a conferencing link by the system. The modification provides the links for entering a conferencing session. 


Regarding claim 5, McNabb and Tarr do not teach the alarm system of claim 1, wherein the conference coordinator is integrated into the controller. 
	Nishide teaches wherein the conference coordinator is integrated into the controller (see ¶ 0084. The conferencing system would generate the link which is automatically don by the server (conferencing server).).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate generating a conferencing link by the system. The modification provides the links for entering a conferencing session. 


6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Arastafar et al. (US 2017/0093774).
	Regarding claim 7, McNabb and Tarr do not teach the alarm system of claim 1, wherein the central station is configured to maintain an internal group list and an external group list for the conference.
	Arastafar wherein the central station is configured to maintain an internal group list and an external group list for the conference (see ¶ 0018, 0032. The conferencing system having access to contact database (internal and external) which provide numbers to the conferencing system for conferencing set up.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate external and internal contact information for a conferencing system. The modification providing contact information of a conferencing system. 


Regarding claim 8, McNabb and Tarr do not teach the alarm system of claim 1, wherein the central station is configured to execute and host the conference using the internal group list and the external group list.
	Arastafar wherein the central station is configured to execute and host the conference using the internal group list and the external group list (see ¶ 0018, 0032. The conferencing system having access to contact database (internal and external) which provide numbers to the conferencing system for conferencing set up.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate external and internal contact information for a conferencing system. The modification providing contact information of a conferencing system. 

7.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Drako et al. (US 2020/0014964) in further view of Merjanian et al. (US 10,158,974).
Regarding claim 10, McNabb and Tarr do not teach the method of claim 9, further comprising responsive to the detection, generating, at a central conference coordinator, the link for the conference to validate the alarm event. 
Drako teaches the method of claim 9, further comprising responsive to the detection, generating, at a central conference coordinator, the link for the conference to validate the alarm event (see ¶ 0071 A message is transmitted with a link to a first responder.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate a message being transmitted includes a link in regards to an event to first responders. The modification provides for the first responders to access certain criteria during an event which has a link to the event criteria contained in a message.
Merjanian discloses a access link to a conferencing session for responders and users (see fig. 30, col. 39, line 53-col. 40, line 42. The system provides a access link for an conference call between responders and users.).  
The combination of Drako and Merjanian provide for the access link to the responders and users which upon being in communication will provide an confirmation of the emergency event.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate a access link to provide access to a conferencing communication between users and responders. The modification provides for the first responders to access the link and communicate with users at the event site. 



8.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Merjanian et al. (US 10,158,974) in further view of Nishide (US 2008/0240391).
Regarding claim 11, McNabb and Tarr do not teach the alarm system of claim 1, further comprising a conference coordinator configured to generate the conference link and provide a conferencing service.
Merjanian teaches the alarm system of claim 1, further comprising a conference coordinator configured to generate the conference link and provide a conferencing service (see fig. 30, col. 39, line 53-col. 40, line 42. Merjanian discloses a access link to a conferencing session for responders and users, thus the system provides an access link for an conference call between responders and users. The system provides the conferencing link, thus being a system having conferencing communication that permits user and responders to have two-way communication during an emergency.).  
The combination of Tarr and Merjanian provide for the access link to the responders and users which upon being in communication will provide an confirmation of the emergency event.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Tarr to incorporate a access link to provide access to a conferencing communication between users and responders. The modification provides for the first responders to access the link and communicate with users at the event site. 


9.	Claims 12, 13, 16, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Drako et al. (US 2020/0014964).
	Regarding claim 12, McNabb and Drako do not teach the method of claim 9, wherein the message includes an identifier of the one or more sensors detecting the alarm event.
	Tarr teaches wherein the message includes an identifier of the one or more sensors detecting the alarm event (see ¶ 0035-0036. The sensor data provides information regarding the issue (which could include identification of a sensor) to the remote services.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Drako to incorporate sensor data to be sent to a remote services. The modification provides for information in regards to the issue occurring at the sensor location to be provided to emergency services. 


Regarding claim 13, McNabb and Drako do not teach the method of claim 9, wherein the message comprises video data of the one or more sensors that detected the alarm event.
	Tarr teaches wherein the message comprises video data of the one or more sensors that detected the alarm event (see ¶ 0035-0036. The sensor data provides information regarding the issue which includes live video data being provided with the message being sent to the remote services.). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb and Drako to incorporate sensor data with video data being sent to a remote services. The modification provides for information in regards to the issue occurring at the sensor location to be provided to emergency services. 

Regarding claim 16, McNabb teaches the method of claim 9, further comprising communicating with a user through the one or more client stations in the conference to validate the alarm event (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices.).


Regarding claim 18, McNabb teaches the method of claim 14, wherein the central station operator communicates with the security alarm controller, the one or more client stations, and the one or more authorized users simultaneously (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices. The dispatch can communication with the control system and client stations (devices) which are authorized users in order to provide real-time evacuations when in contact with the controller and users. ). 


Regarding claim 19, McNabb teaches the method of claim 9, further comprising wirelessly communicating with the one or more sensors and the one or more client stations(see fig. 1-2. ¶ 0017-0018, 0025-0026. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices. The sensors and the client devices are connected wirelessly.).

  
  	Regarding claim 20, McNabb teaches the method of claim 9, further comprising wherein the security alarm controller, the one or more sensors, and the one or more client stations communicate over an internal network (see fig. 1-2. ¶ 0017-0018, 0025-0026. The alarm or alert system is able to communicate to multiple devices (client stations) in a two way communication in a building. The alert system having a control system (central system) that is in communication with user or individual devices (client stations) and provide a two way communication between the emergency personal and users or individuals using or at those devices. The sensors and the client devices are connected wirelessly. The wireless communication  can be Wi-Fi, personal area networks, short range networks.).


10.	Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Drako et al. (US 2020/0014964) in further view of Arastafar et al. (US 2017/0093774).
	Regarding claim 14, McNabb, Tarr and Drako do not teach the method of claim 9, further comprising maintaining an internal group list of one or more sensors positioned at the location and an external group list of one or more authorized users to contact using the conference during an alarm event.
	Arastafar wherein the central station is configured to maintain an internal group list and an external group list for the conference (see ¶ 0018, 0032. The conferencing system having access to contact database (internal and external) which provide numbers to the conferencing system for conferencing set up.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb, Tarr and Drako to incorporate external and internal contact information for a conferencing system. The modification providing contact information of a conferencing system. 
Merjanian teaches the alarm event with a conference system to generate a link (see fig. 30, col. 39, line 53-col. 40, line 42. Merjanian discloses a access link to a conferencing session for responders and users, thus the system provides an access link for an conference call between responders and users. The system provides the conferencing link, thus being a system having conferencing communication that permits user and responders to have two-way communication during an emergency.).  
The combination of Arastafar and Merjanian provide a conferencing session in alarm event. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb, Tarr, Drako and Arastafar to incorporate a access link to provide access to a conferencing communication between users and responders. The modification provides for the first responders to access the link and communicate with users at the event site. 

Regarding claim 15, McNabb, Tarr and Drako do not teach the method of claim 9, wherein the central station is the host to establish the conference.
	Arastafar wherein the central station is the host to establish the conference (see ¶ 0018, 0032. The conferencing system having access to contact database (internal and external) which provide numbers to the conferencing system for conferencing set up.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb, Tarr and Drako to incorporate external and internal contact information for a conferencing system. The modification providing contact information of a conferencing system. 




11.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over McNabb et al. (US 2016/0049064) in view of Tarr (US 2005/0242948) in further view of Drako et al. (US 2020/0014964) in further view of Petricoin (US 2013/0141239).
	Regarding claim 17, McNabb, Tarr and Drako do not teach the method of claim 16, responsive to validating the alarm event, dispatching resources to the location indicating the alarm event. 
	Petricoin teaches responsive to validating the alarm event, dispatching resources to the location indicating the alarm event (see ¶ 0042. Upon an alarm being provide to emergency services, the dispatcher can send proper authorities to the location of the alarm being provided.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McNabb, Tarr and Drako to incorporate sending emergency eservices to a location of the alarm alert. The modification providing information to dispatch proper emergency services to the alarm location.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253. The examiner can normally be reached 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASSAD MOHAMMED/Examiner, Art Unit 2651   

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651